DISMISS and Opinion Filed May 10, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00126-CV

                 MEDICAL HYPERBARICS, INC., Appellant
                                V.
                      NASHIR KARMALI, Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-17604

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal because it no

longer wishes to pursue the same. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

220126F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

MEDICAL HYPERBARICS, INC.,               On Appeal from the 116th Judicial
Appellant                                District Court, Dallas County, Texas
                                         Trial Court Cause No. DC-20-17604.
No. 05-22-00126-CV       V.              Opinion delivered by Chief Justice
                                         Burns. Justices Molberg and
NASHIR KARMALI, Appellee                 Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee NASHIR KARMALI recover his costs of this
appeal from appellant MEDICAL HYPERBARICS, INC.


Judgment entered May 10, 2022




                                   –2–